DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s arguments filed 9/14/22 have been fully considered and addressed below. The applicant argues the following:
Claim 1 recites a repeating sequence of interleaved first and second pulses. The applicant admits that “Marnfeldt…changes the direction of the current through capacitors during each pulse phase,” but discloses only “simple,” biphasic pulses, not “monophasic pulses” as claim 1 requires (p 11). Additionally, the applicant argues that Marnfeldt does not disclose passive charge recovery pulses as disclosed (p 11; p 13-14). Finally, the applicant argues that “all of the first phases 112a [of Marnfeldt] have the same polarity,” and “all of the second phases 112b have the same polarity,” i.e. these polarities are not reversed in an interleaved fashion (p 11).
Without necessarily acceding to the applicant’s arguments, the examiner has modified the rejection in view of Feldman in further view of Covalin in order to advance prosecution. The applicant’s arguments are thus largely moot in view of the newly added reference.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 7 here recites the exact opposite of the last limitation in claim 1, i.e. it does not require the last limitation in claim 1. This is improper for a dependent claim. A dependent claim has to include all of the limitations of any/all previous claims up the chain of dependency (and must further limit with at least one additional limitation), but cannot subtract or remove or replace limitations. See MPEP 608.01(n)(III) which gives the example: “For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 20180140831 A1) in further view of Covalin (US 20100030299 A1),

Regarding claim 1, Feldman discloses a method for programming a stimulator device (IPG 10) comprising a plurality of electrode nodes (E1, E2, Fig. 4B [0042]), 
	each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient's tissue (electrode array 20), 
	the method comprising: programming the stimulator device to provide a repeating sequence of first and second pulses at at least two of the electrode nodes (see E1, E2, 94a, Fig. 4B) to create via the first and second pulses a stimulation current through the patient's tissue, 
	wherein at a first electrode node (E1) of the at least two electrode nodes (E1, E2 Fig. 4B), each first pulse comprises a first monophasic pulse of a first polarity (94a, E1, first monophasic pulse) and a first passive charge recovery pulse of a second polarity opposite the first polarity (passive recovery phase 98; see bottom of Fig. 4B), 
	the first passive charge recovery pulse being configured to recover charge stored during the first monophasic pulse (recovery pulse X-Y, during passive phase 98), and 
	wherein, at the first electrode node (E1, Fig. 4B), the second passive charge recovery pulse (recovery pulse X’-Y’, during passive phase 98) being configured to recover charge stored during the second monophasic pulse (second pulse, E1), 
	Feldman does not explicitly state a repeating sequence of interleaved first and second pulses, wherein each second pulse comprises a second monophasic pulse of the second polarity and a second passive charge recovery pulse of the first polarity, nor wherein the first and second monophasic pulses are charge balanced at the first electrode node. 
	However, Covalin, which discloses waveforms used in therapeutic stimulation devices and thus exists in the applicant’s field of endeavor, states a repeating sequence of interleaved first and second pulses (Fig 11, wherein each second pulse comprises a second monophasic pulse of the second polarity and a second charge recovery pulse of the first polarity (see Fig. 11B, wherein a first monophasic pulse with polarity +Q is followed by a charge recovery pulse which restores voltage to zero; and a subsequent monophasic pulse with polarity -Q is also followed by a charge recovery pulse which restores voltage to zero), and wherein the first and second monophasic pulses are charge balanced at the first electrode node (Fig. 11b, first and second pulses have opposite polarities). 
	 It would be obvious to one of ordinary skill in the art to incorporate the alternating pulse polarities, as disclosed by Covalin into the device of Feldman, such that passive charge recovery occurs between alternating monophasic pulses, in order to make use of, “the utility of passive charge recovery not involving use of active currents,” which, “the art has recognized,” ([0021] Feldman) in a waveform with reversed polarities, which would expand the stimulation parameter settings available to a clinician during the process of determining which parameter settings would provide a particular patient with maximum therapeutic benefit. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal sign of a compound waveform based on desired treatment results. See MPEP § 2144.05(II)(A)(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

	
Regarding claim 2, Feldman discloses wherein the first passive recovery pulse follows immediately after the first monophasic pulse in the first pulse at the first electrode node (X-Y follows 94a, Fig 4b), and wherein the second passive recovery pulse follows immediately after the second monophasic pulse in the second pulse at the first electrode node (during recovery phase 98, X’Y’ follows the subsequent pulse, Fig 4b).  

Regarding claim 3, Feldman discloses wherein the first monophasic pulse has a first amplitude and a first pulse width, and wherein the second monophasic pulse has a second amplitude and a second pulse width (see Fig. 4b, wherein pulses have pulse width and height, or amplitude).  

Regarding claim 4, Feldman discloses wherein the first and second amplitudes comprise constant current amplitudes (see Fig. 4b, wherein amplitudes are substantially equal).  

Regarding claim 5, Feldman discloses wherein the first and second amplitudes are equal, and wherein the first and second pulse widths are equal (see Fig. 4b, wherein amplitudes and widths are substantially equal).  

Regarding claim 7, Feldman discloses wherein the first and second monophasic pulses are not charge balanced at the first electrode node (see Feldman, E1, wherein first and second pulses are not charge balanced). Further see rejection of claim 7 in view of 112(d), above; this claim depends from claim 1, which is rejected under Feldman in view of Covalin, and teaches charge balancing of monophasic pulses at the first electrode node. While the examiner acknowledges that Feldman in view of Covalin has charge balanced pulses, the examiner notes that a dependent claim has to include all of the limitations of any/all previous claims up the chain of dependency, and cannot subtract or remove or replace limitations (i.e. charge balanced pulses).

Regarding claim 8, Feldman discloses wherein the stimulator device comprises stimulation circuitry comprising one or more Digital-to-Analog converters (DACs) (see DAC 172 [0017]) configured to actively drive the first and second monophasic pulses at the first electrode node (“active,” [0042-43]).  

Regarding claim 9, Feldman discloses wherein the stimulation circuitry comprises a plurality of passive recovery switches each coupled between one of the electrode nodes (passive recovery switches 96x are each connected between one of the electrode nodes Ex’ and Ec’ [0021]) and a reference potential, wherein the first and second passive charge recovery pulses are formed by closing the passive recovery switch coupled to the first electrode node (issued during a passive charge recovery phase [0021-23]).  

Regarding claim 10, Feldman discloses wherein the one or more DACs are not configured to actively drive the first and second passive charge recovery pulses (“the art has recognized the utility of passive charge recovery not involving use of active currents provided by the DAC circuitry,” [0021]).  

Regarding claim 11, Feldman discloses wherein the one or more DACs comprise one or more positive DACs (PDACs) configured to source a current (PDAC 172p [0051]) and one or more negative DACs (NDACs) designed to sink a current (NDAC 172n [0051]), wherein the first monophasic pulses are actively driven at the first electrode node by at least one of the one or more PDACs, and wherein the second monophasic pulses are actively driven at the first electrode node by at least one of the one or more NDACs (see [0051] wherein PDACs and NDACs are used to source or sink stimulation currents, respectively).  

Regarding claim 12, Feldman discloses wherein the second pulses are centered in time with the first pulses at the first electrode node (see regular time intervals between subsequent pulses, Fig. 4B; Feldman additionally states, “the duration of the pulse phases 94a (D1) and the passive recovery phases 98 (D2) may be equal,” [0042]; additionally, Feldman discloses wherein, “duration ty of gaps 102 [between subsequent pulses] comprise 500 microseconds or less,” [0054]; that is, gaps 102 between a first and a second pulse are consistently equal, resulting in second pulses being centered in time with the first). Note that despite independent claim 1 being rejected in view of Covalin, the examiner cites specifically to the regular time intervals as disclosed by Feldman, i.e. wherein ta=tb, and the concept of reversed polarities as disclosed by Covalin. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal time interval based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 13, Feldman discloses wherein the first and second pulses do not overlap at the first electrode (see non-overlap of successive pulses, Fig. 4B).  

Regarding claim 14, Feldman discloses wherein, at a second electrode node of the at least two electrode nodes (see E2, Fig 4B), 
each first pulse comprises a third monophasic pulse of the second polarity (94a in E2 is of a polarity opposite to 94a in E1) and a third passive charge recovery pulse of the first polarity (see Y-X’, Fig 4b), 
the third passive charge recovery pulse being configured to recover charge stored during the third monophasic pulse (passive recovery phase 98), wherein, at the second electrode node, each second pulse comprises a fourth monophasic pulse (see subsequent monophasic pulse, E2, Fig 4b) and a fourth passive charge recovery pulse (see subsequent passive recovery phase Fig. 4b), 
the fourth passive charge recovery pulse being configured to recover charge stored during the fourth monophasic pulse (Y’-X’’, Fig 4b).
 	While Feldman does not explicitly disclose, “each second pulse comprises a fourth monophasic pulse of the first polarity and a fourth passive charge recovery pulse of the second polarity,” this deficiency is remedied by Covalin, as stated in the rejection of Claim 1. 

Regarding claim 15, Feldman discloses wherein the first and third monophasic pulses are coincident in time, and wherein the second and fourth monophasic pulses are coincident in time (see Fig. 4B; temporal coincidence of 94a, E1 and E2).  

Regarding claim 16, Feldman discloses wherein the first and third passive charge recovery pulses are coincident in time, and wherein the second and fourth passive charge recovery pulses are coincident in time (see temporal coincidence of 98, E1 and E2).  

Regarding claim 18, Feldman discloses wherein the first pulses are issued at a first frequency at the first electrode node and wherein the second pulses are issued at the first frequency at the first electrode node (both pulses being issued at a frequency f, [0042]).  

Regarding claim 19, Feldman discloses wherein the stimulator device (IPG 10) comprises at least one implantable lead (leads 18, [0051]), wherein at least some of the electrodes are located on the at least one implantable lead, wherein the first electrode node (electrode nodes 61a, [0051]) comprises an electrode node coupled to an electrode located on the at least one implantable lead (leads 18, [0051])

Regarding claim 20, Feldman discloses wherein each electrode node is coupled to its associated electrode through a DC-blocking capacitor (DC blocking capacitors of E1, E2 [0022]).

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Covalin, in further view of McKay (McKay CM, Henshall KR. The perceptual effects of interphase gap duration in cochlear implant stimulation. Hear Res. 2003 Jul;181(1-2):94-9. doi: 10.1016/s0378-5955(03)00177-1. PMID: 12855367; see attached NPL).

Regarding claim 17, Feldman which discloses (i) the first monophasic pulse and the first passive charge recovery pulse in each first pulse, and (ii) the second monophasic pulse and the second passive charge recovery pulse in each second pulse (see Fig. 4b). 
However, Covalin further discloses what Feldman does not: an interphase period during which no stimulation current flows intervene between (“a short period of substantially zero voltage” [0082]). McKay, which discloses perceptual effects of aspects of stimulation waveforms and thus exists in the applicant’s field of endeavor, further discloses wherein decreased or absent interphase periods can result in decreased efficiency of neural activation (see Abstract). It would be obvious to one of ordinary skill in the art to incorporate the interphase period of Covalin into the waveform of Feldman, such that repeated pulses are not detrimental to overall stimulation efficiency [as disclosed by McKay], in order to achieve optimal therapeutic effect. 



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792 
 

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792